Title: To James Madison from James Leander Cathcart, 5 February 1808
From: Cathcart, James Leander
To: Madison, James



Sir,
Madeira 5th: Feby. 1808

I have the honor to inform You that on the 25: Jany Admiral Duckworth’s Squadron hove into sight, composed of the Ships named at foot, in chase of the Rochford Squadron of Six Sail of the Line & Frigates, who had Escaped their Vigilance in a Gale of Wind, and Supposing they were a head of them hove too.  The Comus Frigate arrived the 26th. at Night from Terceira, and had been chased by a Ship of the Line & a Frigate, supposed to be part of that Squadron.  On the 27th: the Whole Squadron stood to the S. W. under a Crowd of Sail.  Rear Admiral Sr. Samuel Hood in the Centaur joined them, but it is supposed proceeded to England. At present No Ships of War are in these Roads.  Annexed is a list of the Ships which took Possession of this Island. Enclosed is a Certified Account Current of Seamens Disbursemts. for the last Six Months, The Customary list of Trade, & a Copy of My Letter of 8 Octor. last to which I request an Answer as soon as Possible, as hardly a Vessell arrives here that I am not troubled on the Subject of My Requisition.  I have the honor to Continue with the most Respectful Esteem, Sir Your Obedient Servt:

James Leander Cathcart



Adml. Duckworth’s SquadronRoyal George110 Guns    Sir Jno Duckworth V. Adml. of White{Cap: Dunn,Temeraire  98  Cap: Sir Chas. HamiltonNeptune  98  Cap: S. ThomasL. Tonnant  84  Rear Adml. DeCourceyDragon  74  Cap: ScottEuridia32  Sir Wm. BoltonUnicorn32      Cap: Hardeman.Ships which took Possession of IslandCentaur74 Guns    Sir Saml. Hood, Cap: WebleyYork74Cap: Bartonptain74  Cap: WoolleyComus  20  Cap: PierceIntrepid  74  Cap: WorsleyShannon36    Cap: BerkeAlceste 44  Cap: MaxwellSuccess  32  Cap: Ayscoughricain  44And 18 Transports.


P. S.  I have not been able to procure any Wine on this Island superior to what I sent to Washington Bowie for Sale.  A Voyage to the East Indies, or other Warm Climates, is the only thing that ameliorates Madeira Wine.

